In the
    United States Court of Appeals
               For the Seventh Circuit
                        ____________

No. 02-2333
GHIDEY GEBRENGUS TESFU,
                                          Petitioner-Appellant,
                               v.

JOHN ASHCROFT, Attorney General,
                                         Respondent-Appellee.
                        ____________
                   Petition for Review of an Order
               of the Board of Immigration Appeals
                          No. A77-424-768
                        ____________
    SUBMITTEDŒ JANUARY 22, 2003—DECIDED MARCH 14, 2003
                       ____________


  Before FLAUM, Chief Judge, and MANION and WILLIAMS,
Circuit Judges.
  FLAUM, Chief Judge. Petitioner Ghidey Gebrengus Tesfu
seeks review of a final order of the Board of Immigration
Appeals (“BIA”) denying her petitions for asylum and
withholding of deportation and ordering her removal from
the United States to Eritrea, where she is a citizen. An
Immigration Judge (“IJ”) determined that Tesfu’s claims


Œ
  The Parties waived oral argument in this case; therefore, the
appeal is submitted on the briefs and the record. See Federal
Rule of Appellate Procedure 34(f).
2                                                   No. 02-2333

of religious discrimination in Eritrea based on her Jeho-
vah’s Witness beliefs did not amount to past persecution
or a well-founded fear of future persecution and thus
found that she did not qualify for either asylum or with-
holding of deportation. The BIA affirmed the decision of
the IJ, and for the following reasons we affirm the BIA’s
order.


                       I. BACKGROUND
   Ghidey Tesfu was born in Ethiopia in 1952 and is a
citizen of Eritrea. She entered the United States in March
1998 on a valid visitor’s visa and has remained here since.
The Immigration and Naturalization Service (“INS”) is-
sued her a Notice to Appear in January 1999, charging
her under § 237(a)(1)(B) of the Immigration and Nation-
ality Act (“INA”), 8 U.S.C. § 1227(a)(1)(B), with overstay-
ing her visa. Tesfu conceded deportability at her initial
appearance and now seeks asylum under INA § 208, 8
U.S.C. § 1158, and withholding of deportation under INA
§ 241(b)(3), 8 U.S.C. § 1231(b)(3), due to a well-founded
fear that she would be persecuted for her religious beliefs
if forced to return to Eritrea.1
  Tesfu bases her asylum and withholding of deportation
claims on her fear that she will be persecuted in Eritrea for
resisting military service on account of her religious beliefs.
As a Jehovah’s Witness Tesfu cannot participate in active
military service or government politics without violating
a fundamental tenet of her faith. Although Tesfu has
never been arrested, interrogated, imprisoned, tortured,
or forcibly conscripted, she testified before the IJ that


1
  Tesfu also asked for voluntary departure, but she is statutorily
ineligible because she had not been in the United States for long-
er than one year when she received the Notice to Appear. INA
§ 240B(b)(1)(A), 8 U.S.C. § 1229c(b)(1)(A).
No. 02-2333                                               3

members of her immediate family had been persecuted
in the past by the Eritrean government for being Jehovah’s
Witnesses. Specifically, three of her sons had been ar-
rested and jailed for resisting conscription, and her hus-
band had been fired from his job as an accountant and
subsequently arrested and jailed. Tesfu also presented
as evidence before the IJ the State Department’s 1996
country report on Eritrea, which confirmed her claims
that Jehovah’s Witnesses faced various forms of discrim-
ination by the Eritrean government.
  The IJ credited Tesfu’s testimony but found that her
claims of persecution, both past and future, were insuffi-
cient to qualify for asylum or withholding of removal. In
particular, the IJ found that Tesfu had suffered no inci-
dents of past persecution and that her fear of future
persecution was based almost entirely on her fear that
she would be conscripted into military service if deported
to Eritrea. Tesfu testified at the hearing that, although
the State Department report indicated that women be-
tween the ages of 18 and 40 are eligible for military ser-
vice in Eritrea, the maximum age had lately risen to 50
because Eritrea needs more of its citizens in active service
to fight its war with Ethiopia. The IJ found this conten-
tion incredible because it was not corroborated by any
other evidence; he also noted that even when Tesfu was
younger she had never been recruited for military service
while living in Eritrea. The IJ further reasoned that
the 1999 peace agreement between Ethiopia and Eritrea
promised a reduction, not an escalation, in armed conflict
in the region. Given this evidence the IJ determined that
Tesfu’s fear of conscription was unlikely, and therefore
her fear of persecution was unreasonable.
  In making his decision to deny Tesfu asylum and with-
holding of deportation, the IJ took into account, from
Tesfu’s own testimony and the State Department’s re-
port, the various forms of discrimination suffered by Jeho-
4                                             No. 02-2333

vah’s Witnesses under the Eritrean government, such
as dismissals from civil service, revocation of trading
licenses, and denials of passports, government housing,
and identification cards. The IJ then concluded that this
discrimination, without more evidence that the Eritrean
government maliciously mistreated Tesfu or other Jeho-
vah’s Witnesses, did not rise to the level of systematic,
state-sponsored persecution or torture that the INA re-
quires a petitioner for asylum or withholding of deporta-
tion to establish.
  Tesfu argued to the BIA on appeal that the IJ had ap-
plied the incorrect legal standards to her claims and had
erred in evaluating her evidence of religious persecution.
The BIA affirmed the IJ’s decision, finding no error in
either the IJ’s legal analysis or his factual determina-
tions. In particular, the BIA agreed with the IJ that Tesfu
was unlikely to suffer forced military conscription because
she is past the official draft age as reported by the State
Department. Moreover, the BIA noted that even if Tesfu
was drafted and subsequently jailed for resisting military
service, such incarceration would not by itself constitute
persecution or torture for the purpose of granting asylum
or withholding of deportation. See Nenandovic v. INS,
108 F.3d 124, 127 (7th Cir. 1997).


                      II. ANALYSIS
  We review the BIA’s decision to deny petitions for asy-
lum and withholding of deportation for substantial evi-
dence, Ambati v. Reno, 233 F.3d 1054, 1059 (7th Cir. 2000),
and we must affirm the BIA’s decision if it is supported
by “reasonable, substantial, and probative evidence on
the record considered as a whole.” Useinovic v. INS, 313
F.3d 1025, 1029 (7th Cir. 2002) (quoting Karapetian v. INS,
162 F.3d 933, 936 (7th Cir. 1998)). Only where the evi-
dence in support of the application is “so compelling that
No. 02-2333                                                 5

no reasonable fact finder could fail to find the requisite
fear of persecution” will we reverse the Board’s decision
for lack of evidence. INS v. Elias-Zacarias, 502 U.S. 478,
484 (1992).
  The Attorney General has discretion to grant asylum
to any alien who qualifies as a “refugee.” INA § 208(a),
8 U.S.C. § 1158(b)(1); Toptchev v. INS, 295 F.3d 714, 719
(7th Cir. 2002). A “refugee” is defined as a person outside
her country of nationality who is unable or unwilling to re-
turn to, or avail herself of the protection of, her country
“because of persecution or a well-founded fear of persecu-
tion on account of race, religion, nationality, membership
in a particular social group, or political opinion.” INA
§ 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). Though “persecu-
tion” is not statutorily defined, we have repeatedly de-
scribed it as “punishment or the infliction of harm for
political, religious, or other reasons that this country
does not recognize as legitimate.” Begzatowski v. INS,
278 F.3d 665, 669 (7th Cir. 2002). We have also said that
persecution means more than plain harassment and
may arise from actions such as “detention, arrest, inter-
rogation, prosecution, imprisonment, illegal searches,
confiscation of property, surveillance, beatings, or torture.”
Mitev v. INS, 67 F.3d 1325, 1330 (7th Cir. 1995).
  To qualify as a refugee, the asylum applicant must
establish by either of two ways that she possesses a well-
founded fear of future persecution based on one of the
statutorily protected categories. Yadegar-Sargis v. INS,
297 F.3d 596, 601 (7th Cir. 2002); see also Marquez v. INS,
105 F.3d 374, 379 (7th Cir. 1997). First, she may prove
that she endured past persecution in her native country.
See Yadegar-Sargis, 297 F.3d at 601. If the applicant
establishes past persecution, there is a rebuttable presump-
tion that she has a well-founded fear of future persecu-
tion and therefore should be granted asylum. See Asani
v. INS, 154 F.3d 719, 722 (7th Cir. 1998). Second, the
6                                               No. 02-2333

asylum applicant may present evidence showing that she
will endure future persecution if returned to her country
of origin. See Marquez, 105 F.3d at 379. In either case
the applicant must also show that her fear is “well-
founded,” which means both genuine and objectively
reasonable. Mitev, 67 F.3d at 1331. Fear of persecution
without a valid justification is irrational and therefore
insufficient to form the basis of an asylum claim. See Bhatt
v. Reno, 172 F.3d 978, 981-82 (7th Cir. 1999).
  Under § 241(b)(3)(A) of the INA, 8 U.S.C. § 1231(b)(3)(A),
the Attorney General is required to withhold an alien’s
deportation if her “life or freedom would be threatened” on
account of her “race, religion, nationality, membership in
a particular social group, or political opinion.” Compared
to asylum, the criteria for withholding of deportation
are more stringent: the applicant must show not only
a well-founded fear, but a “clear probability” of persecu-
tion. INS v. Stevic, 467 U.S. 407, 430 (1984). This means
the applicant must prove “that it is more likely than not
that . . . she will be subjected to persecution upon deporta-
tion.” INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987). It
follows that an asylum applicant who has not established
a “well-founded fear” of persecution necessarily has not
shown that she faces a “clear probability” of persecution
such that she is entitled to withholding of deportation.
See Topthchev, 295 F.3d at 720.
  Since Tesfu seeks asylum due to a well-founded fear of
future persecution, she must show both a subjective and
an objective fear of persecution by the Eritrean govern-
ment on account of her status as a Jehovah’s Witness.
See, e.g., Mousa v. INS, 223 F.3d 425, 429-30 (7th Cir.
2000). As noted above, in the context of asylum petitions
we have defined persecution as “punishment” or “infliction
of harm” for political, religious, or other illegitimate rea-
sons “that rises above the level of mere harassment.”
Tamas-Mercea v. Reno, 222 F.3d 417, 424 (7th Cir. 2000).
No. 02-2333                                              7

Despite evidence that Jehovah’s Witnesses are targeted
for discrimination and treated rather badly in Eritrea,
the evidence in the record is not so compelling that we
must find Tesfu holds a reasonable fear of persecution
upon her return. Tesfu testified that her three sons suf-
fered mistreatment for resisting military service due to
their Jehovah’s Witness beliefs and that her husband lost
his job and was subsequently arrested and jailed for be-
ing a Jehovah’s Witness. Tesfu admitted that she per-
sonally never suffered any mistreatment due to being a
Jehovah’s Witness, although she claims to fear forced
military conscription and possible punishment for resist-
ing conscription if she is deported to Eritrea.
   The law is well-settled that sovereign governments do
not engage in persecution either when they draft citizens
in order to raise armies or when they punish citizens
for avoiding conscription. Mojsilovic v. INS, 156 F.3d 743,
747 (7th Cir. 1998). That Tesfu’s desire to avoid serving
in her country’s military on the basis of her religious be-
liefs might subject her to punishment is not the same as
if Eritrea sought to draft only Jehovah’s Witnesses or to
punish only Jehovah’s Witnesses for resisting conscription.
Moreover, the only evidence in the record to suggest that
Eritrea drafts 50-year old women is Tesfu’s own uncorrobo-
rated testimony which failed to persuade the IJ and
BIA. But even if we assume she is correct, Tesfu was born
on March 15, 1952, and will be past the age of conscription
upon her return to Eritrea.


                    III. CONCLUSION
  We find that Tesfu has not established a well-founded
fear of religious persecution in Eritrea due to her Jeho-
vah’s Witness beliefs, and we therefore AFFIRM the
BIA’s final order denying her asylum and withholding of
deportation.
8                                         No. 02-2333

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—3-14-03